—Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered September 11, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
The existing record, which defendant has not sought to amplify by way of a motion pursuant to CPL 440.10 (see, People v Love, 57 NY2d 998) establishes that defendant received meaningful representation (see, People v Hobot, 84 NY2d 1021, 1024; People v Baldi, 54 NY2d 137).
Defendant’s arguments concerning his motion made pursuant to CPL 190.50 (5) (c) are without merit (see, People v Wiggins, 89 NY2d 872). Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.